

THIRD AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this "Third
Amendment"), dated as of November 21, 2008, is entered into among TEXAS
INDUSTRIES, INC., a Delaware corporation (the "Borrower"), the lenders listed on
the signature pages hereof as Lenders (the "Lenders"), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
BACKGROUND
 
A. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender
and the L/C Issuer are parties to that certain First Amended and Restated Credit
Agreement, dated as of August 15, 2007, as amended by that certain First
Amendment to First Amended and Restated Credit Agreement, dated as of
January 28, 2008, and that certain Second Amendment to First Amended and
Restated Credit Agreement, dated as of March 20 2008 (said First Amended and
Restated Credit Agreement, as amended, the "Credit Agreement"). The terms
defined in the Credit Agreement and not otherwise defined herein shall be used
herein as defined in the Credit Agreement.
 
B. The Borrower has requested certain amendments to the Credit Agreement.
 
C. The Lenders, the Administrative Agent, the Swing Line Lender and the L/C
Issuer hereby agree to amend the Credit Agreement, subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Swing Line Lender, the L/C Issuer and the Administrative Agent covenant and
agree as follows:
 
1. AMENDMENTS.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
 
"Accounts Receivable" means such term as determined in accordance with GAAP and
as disclosed on a consolidated balance sheet of the Borrower.
 
"Borrowing Base" means, as of any date of determination, an amount equal to the
sum of (a) 80% of the Accounts Receivable of the Borrower and its Domestic
Subsidiaries as of such date and (b) 50% of the Inventory of the Borrower and
its Domestic Subsidiaries as of such date.
 
"Borrowing Base Certificate" means a certificate substantially in the form of
Exhibit I.
 
"Collateral" has the meaning specified in Section 6.14 of this Agreement.


--------------------------------------------------------------------------------



"Collateral Documents" means, collectively, the Security Agreement and any other
agreement or document, together with all related financing statements and stock
powers, executed and delivered in connection with this Agreement to create a
Lien on any Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties.
 
"Impacted Lender" means (a) a Defaulting Lender or (b) a Lender as to which
(i) the L/C Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more syndicated credit facilities or
(ii) an entity that Controls such Lender has been deemed insolvent or becomes
subject to any Debtor Relief Laws.
 
"Inventory" means the book value of inventory as determined in accordance with
GAAP and as disclosed on a consolidated balance sheet of the Borrower.
 
"Net Recovery Proceeds" means, with respect to any Recovery Event, the gross
cash proceeds (net of reasonable fees, costs and taxes actually incurred and
paid (or to be paid) in connection with such Recovery Event and any required
permanent payment of Debt (other than Debt secured pursuant to the Collateral
Documents) which is secured by the property that is the subject of such Recovery
Event) received by the respective Person in connection with such Recovery Event.
 
"Recovery Event" means the receipt by any Loan Party of any cash insurance
proceeds or condemnation awards payable (a) by reason of theft, loss, physical
destruction, damage, taking or similar event with respect to any Collateral and
(ii) under any policy of insurance required to be maintained under any Loan
Document.
 
"Secured Obligations" means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Secured Party, (c) all Cash Management Obligations, and
(d) all present and future amounts in respect of the foregoing that would become
due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest in respect of the foregoing,
including, without limitation, post-petition interest if any Loan Party
voluntarily or involuntarily becomes subject to any Debtor Relief Laws.
 
"Secured Parties" means, collectively, (a) the Administrative Agent, (b) the
Lenders, (c) any Lender or any Affiliate of any Lender that is a party to any
Swap Contract with the Borrower or any Subsidiary of the Borrower, (d) any
Lender or any Affiliate of any Lender that is owed any Cash Management
Obligation (provided that at the time such Cash Management Obligations arose
such Lender is a party to the Credit Agreement), and (e) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document; provided that any Person that ceases to be a Lender (and any Affiliate
of such Person) shall be a Secured Party under the preceding clause (c) only
with respect to transactions under Swap Contracts that were entered into during
or prior to the time that such Person was a Lender.

2

--------------------------------------------------------------------------------


 
"Security Agreement" means the Security Agreement executed by the Borrower and
its Domestic Subsidiaries in favor of the Administrative Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit J.
 
"Senior Secured Leverage Ratio" means, as of any date of determination, for the
Borrower and its Subsidiaries consolidated in accordance with GAAP, the ratio of
(a) the sum of the aggregate (i) Outstanding Amount of all Loans and (ii) amount
of Unreimbursed Amounts, both as of such date of determination to (b) EBITDA for
the most recent four consecutive fiscal quarters ending on or before such date
of determination.
 
(b) The defined term "Applicable Rate" set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
 
"Applicable Rate" means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):
 
Pricing
Level
 
Leverage Ratio
 
Commitment
Fee
 
Applicable
Margin for
Eurodollar Rate
Loans and Letters
of Credit
 
Applicable
Margin for
Base Rate
Loans
 
1
   
< 2.50 to 1.00
   
0.250
%
 
2.500
%
 
1.500
%
2
   
< 3.50 to 1.00 but ≥ 2.50
to 1.00
   
0.500
%
 
2.750
%
 
1.750
%
3
   
< 4.00 to 1.00 but ≥ 3.50
to 1.00
   
0.500
%
 
3.000
%
 
2.000
%
4
   
< 4.50 to 1.00 but ≥ 4.00
to 1.00
   
0.750
%
 
3.250
%
 
2.250
%
5
   
≥ 4.50 to 1.00
   
0.750
%
 
3.500
%
 
2.500
%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from November 21, 2008 through and including the date the Compliance Certificate
is delivered pursuant to Section 6.02(b) for the fiscal quarter ending
November 30, 2008 shall be determined based upon Pricing Level 3.
 
(c) The defined term "Base Rate" set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

3

--------------------------------------------------------------------------------



"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its "prime rate", and (c) the rate of interest in effect
for such day under this Agreement for a Borrowing of a Eurodollar Rate Loan
(exclusive of the Applicable Rate) with an Interest Period of one month
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. The "prime rate" is a rate set by Bank of
America based upon various factors including Bank of America's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Federal Funds Rate, the prime rate or the
rate for such Eurodollar Rate Loans shall be effective from and including the
effective date of such change in the Federal Funds Rate, the prime rate or the
rate for such Eurodollar Rate Loans.
 
(d) The defined term "Loan Documents" set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
 
"Loan Documents" means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty, the Collateral Documents, and any other agreement or
document executed, delivered or performable by any Loan Party in connection
herewith.
 
(e) The defined term "Material Adverse Effect" set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; or (d) a material adverse effect on the
validity, perfection or priority of a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties on any material portion of the
Collateral.
 
(f) The defined term "Permitted Liens" set forth in Section 1.01 of the Credit
Agreement is hereby amended by amending clause (a) thereof to read as follows:
 
(a) any Lien in favor of the Administrative Agent to secure the Secured
Obligations (including, without limitation, L/C Obligations, obligations in
respect of Swap Contracts and Cash Management Obligations, to the extent
included within the definition of Secured Obligations);

4

--------------------------------------------------------------------------------



(g) Section 2.04(a) of the Credit Agreement is hereby amended to read as
follows:
 
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04 but in its sole discretion and without any
obligations, to make loans (each such loan, a "Swing Line Loan") to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender's Applicable Percentage of the Aggregate Commitments;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender's Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender's Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, including the sole discretion of the Swing
Line Lender to make Swing Line Loans, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Swing Line Loan.
 
(h) Section 2.05(c) of the Credit Agreement is hereby amended to read as
follows:
 
(c) Mandatory Prepayments - Excess Outstandings. If for any reason the Total
Outstandings at any time exceed the lesser of (i) the Aggregate Commitments then
in effect and (ii) the Borrowing Base as disclosed in the most recent Borrowing
Base Certificate delivered pursuant to Section 6.02(f), the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the lesser of (x) the Aggregate Commitments then in effect
and (y) the Borrowing Base as disclosed in such Borrowing Base Certificate.
 
(i) Section 2.05 of the Credit Agreement is hereby further amended by adding a
new clause (e) thereto read as follows:
 
(e) Prepayment from Recovery Events. Immediately upon receipt by any of the Loan
Parties of Net Recovery Proceeds for any Recovery Event in an aggregate amount
in excess of $1,000,000, the Borrower shall, at the request of the Required
Lenders, prepay Loans in an aggregate principal amount equal to 100% of such
excess amount of the Net Recovery Proceeds from such Recovery Event (and if the
Outstanding Amount of all Loans is zero, pledge to the Administrative Agent cash
or cash equivalent investments in an amount equal to the lesser of (i) such Net
Recovery Proceeds and (ii) any Outstanding Amount of L/C Obligations); provided
that the Required Lenders may, at their discretion, permit or require the
applicable Loan Party to use such Net Recovery Proceeds, or any part thereof, to
replace or restore any properties or assets in respect of which such Net
Recovery Proceeds were paid within 365 days of receipt thereof; provided,
however, if on the date of receipt by any Loan Party of such Net Recovery
Proceeds all of the conditions precedent to a Credit Extension set forth in
Section 4.02 are satisfied (other than the delivery of a Revolving Loan Notice),
the Borrower shall not be required to make such prepayment.

5

--------------------------------------------------------------------------------



(j) Section 2.05 of the Credit Agreement is further amended by (i) relettering
clause "(e)" thereto as clause "(f)" and amending such clause to read as
follows:
 
(f) Repayment Application. Any mandatory prepayment of Loans pursuant to
Section 2.05(c), (d) or (e) shall (i) include and be applied to interest to the
date of such prepayment on the principal amount prepaid and any additional
amounts required pursuant to Section 3.05, and (ii) not be subject to any notice
and minimum payment provisions.
 
(k) Section 2.13 of the Credit Agreement is hereby amended by amending
clause (ii) after the proviso therein to read as follows:
 
(ii) the provisions of this Section shall not be construed to apply to (w) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (x) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply), (y) any payment obtained by the L/C
Issuer or Swing Line Lender in connection with cash collateral or other
arrangements made in respect of an Impacted Lender.
 
(l) Article V of the Credit Agreement is hereby amended by adding a new
Section 5.21 thereto to read as follows:
 
5.21 Security Interests. The Security Agreement, together with the financing
statements that the Administrative Agent is authorized to file in the
jurisdiction of incorporation or organization of each Grantor (as defined in the
Security Agreement) and the filing of the Security Agreement with the U.S.
Patent and Trademark Office, are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
in the Collateral and the proceeds thereof, to the extent such perfection can be
obtained by central UCC filings of financing statements and patent or trademark
office filings or possession of stock certificates, that is, subject only to
Permitted Liens, prior and superior in right to any other Person.
 
(m) Section 6.02 of the Credit Agreement is hereby amended by (i) deleting "and"
after clause (e) thereof, (ii) relettering clause (f) thereof as clause (g), and
(iii) adding a new clause (f) thereto to read as follows:

6

--------------------------------------------------------------------------------



(f) promptly, and in any event within ten Business Days after the end of each
month, a Borrowing Base Certificate calculated as of the end of each month, duly
completed by a Responsible Officer of the Borrower; and
 
(n) Section 6.13 of the Credit Agreement is hereby amended to read as follows:
 
6.13 Additional Subsidiaries. Within ten Business Days after the time that
(a) any Person becomes a Domestic Subsidiary as a result of the creation of such
Subsidiary or an Acquisition or otherwise, (i) such Subsidiary, if it is a
Material Domestic Subsidiary, shall execute (x) a Guaranty, and (y) a Security
Agreement, to secure the Obligations, and (ii) 100% of such Subsidiary's Equity
Interests shall be pledged to secure the Obligations, and (b) any Domestic
Subsidiary that was not a Material Domestic Subsidiary becomes a Material
Domestic Subsidiary, such Subsidiary shall execute a Guaranty and a Security
Agreement, and in each case with respect to subsections (a) and (b) above, the
Lenders shall receive such board resolutions, officer's certificates, corporate
and other documents and opinions of counsel as the Administrative Agent shall
reasonably request in connection with the actions described in such subsections.
Within thirty days after the time that any Person becomes a Foreign Subsidiary
owned directly by the Borrower or a Domestic Subsidiary as a result of the
creation of such Subsidiary or an Acquisition or otherwise, (a) 66% of the
Subsidiary's Equity Interests owned directly by the Borrower or any such
Domestic Subsidiary shall be pledged to secure the Obligations and (b) the
Lenders shall receive such board resolutions, officer's certificates, corporate
and other documents and opinions of counsel as the Administrative Agent shall
reasonably request in connection with such pledge.
 
(o) Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.14 thereto to read as follows:
 
6.14 Collateral. To secure full and complete payment and performance of the
Secured Obligations, the Borrower shall execute and deliver or cause to be
executed and delivered the documents described below covering the property and
collateral described in this Section 6.14 (which, together with any other
property and collateral which may now or hereafter secure the Secured
Obligations or any part thereof, is sometimes herein called the "Collateral"):
 
(a) The Borrower will, and will cause each of its Domestic Subsidiaries to,
grant to Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of its accounts, chattel paper, instruments, documents,
books, records, letter-of-credit rights, inventory, machinery, equipment,
financial assets, investment property, contract rights, deposit accounts,
material trademarks, material patents, material copyrights, other material
intellectual property, payment intangibles, other general intangibles,
commercial tort claims, 100% of Equity Interests in its Domestic Subsidiaries
and 66% of Equity Interests in Foreign Subsidiaries owned directly by the
Borrower or any Domestic Subsidiary, and other personal property subject to the
Lien granted pursuant to the Security Agreement, whether now owned or hereafter
acquired, and all products and cash and non-cash proceeds thereof, pursuant to
the Security Agreement, provided in all cases that, notwithstanding anything to
the contrary herein or in the other Loan Documents, (i) perfection in such
collateral shall be limited to the extent that perfection may be obtained (w) by
the filing of a centralized UCC-1 financing statement, (x) by patent, trademark
or copyright office filings, (y) by possession of stock certificates or
(z) automatically pursuant to the UCC, and (ii) the security interest shall not
cover (A) any fixtures or real property, (B) any assets subject to a Lien
permitted by clause (f) of the definition of "Permitted Liens", or (C) any
assets with respect to which there are effective and enforceable legal
restrictions against the granting of a security interest therein.

7

--------------------------------------------------------------------------------



(b) The Borrower will, and will cause each of the Guarantors to execute and
deliver and cause to be executed and delivered such further documents and
instruments as Administrative Agent, in its sole discretion, deems necessary or
desirable to evidence and perfect its Liens in the Collateral.
 
(p) Section 7.11 of the Credit Agreement is hereby amended to read as follows:
 
(a) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter set forth below to be greater than the ratio set forth below opposite
such fiscal quarter:
 
Fiscal Quarter
 
Ratio
November 30, 2008
 
4.50 to 1.00
February 28, 2009
 
4.75 to 1.00
May 31, 2009
 
5.00 to 1.00
August 31, 2009
 
5.00 to 1.00
November 30, 2009
 
4.75 to 1.00
February 28, 2010
 
4.50 to 1.00
May 31, 2010
 
4.50 to 1.00
August 31, 2010
 
4.25 to 1.00
November 30, 2010 and each fiscal
quarter end thereafter
 
4.00 to 1.00

 
(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50 to 1.00.
 
(c) Senior Secured Leverage Ratio. Until and unless the Compliance Certificates
delivered pursuant to Section 6.02(a) for two consecutive fiscal quarters
indicate that the Leverage Ratio was less than 3.00 to 1.00 for each such fiscal
quarter, permit the Senior Secured Leverage Ratio to be greater than 1.50 to
1.00.

8

--------------------------------------------------------------------------------



(q) Section 8.01 of the Credit Agreement is hereby amended by (i) deleting "or"
after clause (j) thereof, (ii) deleting "." after clause (k) thereof and
inserting "; or" in lien thereof and (iii) adding the following new clause (l)
thereto to read as follows:
 
(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.13 or 6.14 shall cease for any reason (other than pursuant
to the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) in any material portion of the Collateral purported
to be covered thereby.
 
(r) Section 8.03 of the Credit Agreement is hereby amended to read as follows:
 
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Cash Management Obligations) payable to the Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Secured Obligations, (other than
Obligations with respect to Swap Contracts and Cash Management Obligations),
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Secured Obligations, constituting
obligations in the amount of the Swap Termination Value with respect to Swap
Contracts, unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

9

--------------------------------------------------------------------------------



Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to payment of remaining portion of the Secured Obligations (including
Cash Management Obligations), ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.
 
(s) Section 9.01 of the Credit Agreement is hereby amended to read as follows:
 
9.01 Appointment and Authority.
 
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
 
(b) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
"collateral agent" and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the "collateral
agent" under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Administrative
Agent is further authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action, or permit the any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent to take any action, with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Loan Document.

10

--------------------------------------------------------------------------------



(t) Section 9.10 of the Credit Agreement is hereby amended to read as follows:
 
9.10 Collateral and Guaranty Matters. Each of the Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion (and, by accepting the benefits of the Security Agreement, each other
holder of the Secured Obligations hereby confirms the authority of the
Administrative Agent):
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations, (B) Swap Obligations as to which arrangements
reasonably satisfactory to the applicable Lender or Affiliate shall have been
made, and (C) Cash Management Obligations) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or Disposed of or to be sold or Disposed of
as part of or in connection with any sale or Disposition permitted hereunder
(other than a Disposition under Section 7.05(e)) or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders;
 
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (f) of the definition of "Permitted Liens".
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower's’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
 
(u) Article IX of the Credit Agreement is hereby amended by adding a new
Section 9.11 thereto to read as follows:

11

--------------------------------------------------------------------------------



9.11 Cash Management Obligations and Swap Obligations. Except as otherwise
expressly set forth herein or in any Guaranty or any Collateral Document, no
Lender or Affiliate thereof that is owed any Cash Management Obligations or Swap
Obligations that obtains the benefits of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations comprising Cash
Management Obligations and Swap Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be.
 
(v) The Compliance Certificate is hereby amended to be in the form of Exhibit B
hereto.
 
2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof:
 
(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as if
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, except that the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01;
 
(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;
 
(c) (i) the Borrower has full power and authority to execute and deliver this
Third Amendment, (ii) this Third Amendment has been duly executed and delivered
by the Borrower, and (iii) this Third Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;
 
(d) neither the execution, delivery and performance of this Third Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its properties are subject; and

12

--------------------------------------------------------------------------------



(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this Third Amendment, or (ii) the acknowledgement by each Guarantor of this
Third Amendment.
 
3. CONDITIONS TO EFFECTIVENESS. This Third Amendment shall be effective upon
satisfaction or completion of the following:
 
(a) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Required Lenders;
 
(b) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and acknowledged by each Guarantor;
 
(c) the Administrative Agent shall have received from the Borrower for the
account of each Lender executing and delivering this Amendment to the
Administrative Agent or its counsel by the time designated by the Administrative
Agent an amendment fee in immediately funds in an amount equal to the product of
(i) 0.25% and (ii) the amount of each such Lender's Commitment;
 
(d) the Administrative Agent shall receive all Collateral Documents, duly
executed by authorized officers of the parties thereto, together with all stock
certificates, UCC-1 financing statements, undated stock powers duly executed and
blank, and related documents;
 
(e) the Administrative Agent shall have received such certificates of insurance
and endorsements to insurance policies naming the Administrative Agent as loss
payee and additional insured, as the case may be, as the Administrative Agent
may request;
 
(f) the Administrative Agent shall have received copies of all UCC searches of
the Borrower and its Domestic Subsidiaries, each search showing no Liens except
Permitted Liens;
 
(g) the Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Third Amendment and the other Loan Documents to which such Loan Party is a
party;
 
(h) the Administrative Agent shall have received a favorable opinion of
Thompson & Knight L.L.P., and of Frederick Anderson, Esq., general counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Loan Parties, this Third Amendment, and the
Collateral Documents as the Administrative Agent may reasonably request;
 
(i) a Borrowing Base Certificate as of October 31, 2008, duly completed by a
Responsible Officer of the Borrower; and

13

--------------------------------------------------------------------------------



(j) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
 
4. REFERENCE TO THE CREDIT AGREEMENT.
 
(a) Upon the effectiveness of this Third Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.
 
(b) The Credit Agreement, as amended by the amendment referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.
 
5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Third Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).
 
6. GUARANTOR'S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Third Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Third Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.
 
7. EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
 
8. GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, and shall be
binding upon the parties hereto and their respective successors and assigns.
 
9. HEADINGS. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.

14

--------------------------------------------------------------------------------



10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. 




   
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 

 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Third Amendment is executed as of the date first set
forth above.



 
TEXAS INDUSTRIES, INC.
       
By:
/s/ Kenneth R. Allen
   
Name:
Kenneth R. Allen
   
Title:
Vice President, Finance and Chief
     
Financial Officer



Third Amendment Signature Page


--------------------------------------------------------------------------------


 

 
BANK OF AMERICA, N.A., as Administrative
Agent
             
By:
/s/ Henry Pennell
   
Name:
Henry Pennell
   
Title:
Vice President 



Third Amendment Signature Page


--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
         
By:
/s/ David McCauley
   
Name:
David McCauley
   
Title:
Senior Vice President



Third Amendment Signature Page
 

--------------------------------------------------------------------------------


 

 
UBS SECURITIES LLC, as Syndication Agent
         
By:
/s/ Richard L. Tavrow
   
Name:
Richard L. Tavrow
   
Title:
Director
         
By:
/s/ Irja R. Otsa
   
Name:
Irja R. Otsa
   
Title:
Associate Director



Third Amendment Signature Page


--------------------------------------------------------------------------------


 

         
UBS LOAN FINANCE, as a Lender
         
By:
/s/ Richard L. Tavrow
   
Name:
Richard L. Tavrow
   
Title:
Director
         
By:
/s/ Mary E. Evans
   
Name:
Mary E. Evans
   
Title:
Associate Director
       



Third Amendment Signature Page
 

--------------------------------------------------------------------------------


 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agent and
as a Lender
         
By:
/s/ Greg Campbell
   
Name:
Greg Campbell
   
Title:
Vice President
       



Third Amendment Signature Page
 

--------------------------------------------------------------------------------


 

 
COMERICA BANK, as Co-Documentation Agent
and as a Lender
         
By:
/s/ William B. Dridge
   
Name:
William B. Dridge
   
Title:
Vice President



Third Amendment Signature Page
 

--------------------------------------------------------------------------------


 


 
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agent and
as a Lender
         
By:
/s/ Jennifer L. Norris
   
Name:
Jennifer L. Norris
   
Title:
Senior Vice President



Third Amendment Signature Page


--------------------------------------------------------------------------------





 
SUNTRUST BANK, as a Lender
       
By:
/s/ Steven Deily
   
Name:
Steven Deily
   
Title:
Managing Director



Third Amendment Signature Page



--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION, as a
Lender
       
By:
/s/ John T. Prigge
   
Name:
John T. Prigge
   
Title:
Assistant Vice President



Third Amendment Signature Page


--------------------------------------------------------------------------------





 
CAPITAL ONE, N.A., as a Lender
       
By:
/s/ Mary Jo Hoch
   
Name:
Mary Jo Hoch
   
Title:
Senior Vice President



Third Amendment Signature Page



--------------------------------------------------------------------------------





 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
       
By:
/s/ Maura Fitzgerald
   
Name:
Maura Fitzgerald
   
Title:
Duly Authorized Signatory



Third Amendment Signature Page



--------------------------------------------------------------------------------





 
ACKNOWLEDGED AND AGREED AS OF THE
FIRST DAY ABOVE WRITTEN:
     
BROOKHOLLOW CORPORATION
 
BROOK HOLLOW PROPERTIES, INC.
 
BROOKHOLLOW OF ALEXANDRIA, INC.
 
BROOKHOLLOW OF VIRGINIA, INC.
 
SOUTHWESTERN FINANCIAL CORPORATION
 
CREOLE CORPORATION
 
PARTIN LIMESTONE PRODUCTS, INC.
 
RIVERSIDE CEMENT HOLDINGS COMPANY
 
TXI AVIATION, INC.
 
TXI CEMENT COMPANY
 
TXI RIVERSIDE INC.
 
TXI TRANSPORTATION COMPANY
 
TXI CALIFORNIA INC.
 
PACIFIC CUSTOM MATERIALS, INC.
 
TXI POWER COMPANY
 
TEXAS INDUSTRIES HOLDINGS, LLC
 
TEXAS INDUSTRIES TRUST
 
TXI LLC
 
TXI OPERATING TRUST
       
By:
/s/ Kenneth R. Allen
   
Name:
Kenneth R. Allen
   
Title:
Authorized Officer



Third Amendment Signature Page



--------------------------------------------------------------------------------





 
RIVERSIDE CEMENT COMPANY
       
By:
/s/ Kenneth R. Allen
   
Name:
Kenneth R. Allen
   
Title:
Assistant General Manager - Finance
       
TXI OPERATIONS, LP
       
By:
TXI Operating Trust, its general partner
       
By:
/s/ Kenneth R. Allen
   
Name:
Kenneth R. Allen
   
Title:
Vice President-Chief Financial
     
Officer



Third Amendment Signature Page
 

--------------------------------------------------------------------------------



